
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 376
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Rogers of
			 Michigan (for himself and Ms. Wasserman
			 Schultz) submitted the following resolution; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing support for designation of the
		  calendar year 2009 as The Year of the Safe Child to raise
		  awareness and encourage the prevention of unintentional injuries among the
		  Nation’s children.
	
	
		Whereas unintentional injury is the number one killer of
			 children under 19 years of age;
		Whereas each year more than 5,000 children under 15 years
			 of age die from unintentional injuries;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) reports that unintentional injuries remain the leading cause of nonfatal
			 injuries treated in hospital emergency departments across the Nation;
		Whereas for children ages 14 and under, the leading causes
			 of unintentional injury deaths are motor vehicle-related injuries, drowning,
			 residential fires or burn injury, suffocation and pedestrian injury;
		Whereas 90 percent of these injuries and deaths are
			 preventable;
		Whereas the CDC estimates that direct and indirect medical
			 expenses stemming from injuries among children under 15 years of age costs the
			 Nation $51,000,000,000;
		Whereas, children are among our most valuable resources
			 and are at greater risk for many injuries than adults;
		Whereas young children have immature physical coordination
			 and cognitive abilities, and are at greater risk of falls from bicycles and
			 playground equipment;
		Whereas young children’s developing bones and muscles may
			 make them more susceptible to injury in car crashes if they are not properly
			 restrained;
		Whereas children are particularly vulnerable to
			 pedestrian-related motor vehicle injuries;
		Whereas the Centers for Disease Control and Prevention
			 believes that reducing the barriers to attaining safety devices (such as smoke
			 alarms, bicycle helmets, car seats and booster seats), increasing educational
			 efforts directed toward children who are at high risk for injury, and improving
			 the overall safety of the child’s environment, are preventative strategies to
			 keeping kids safe from unintentional injuries;
		Whereas these evidence-based interventions are
			 cost-effective and show great potential in reducing the burden of unintentional
			 injuries among children;
		Whereas the World Health Organization (WHO) and the United
			 Nations Children’s Fund (UNICEF) have led the development of a landmark World
			 Report on Child Injury Prevention, that was released in December 2008, to
			 summarize what is known about child and adolescent injuries, including risk
			 factors, promising prevention practices, and overall recommendations for injury
			 prevention and control; and
		Whereas the calender year 2009 would be appropriate to
			 designate as The Year of the Safe Child: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of The Year
			 of the Safe Child;
			(2)commends the Centers for Disease Control
			 and Prevention’s National Center for Injury Prevention and Control, the World
			 Health Organization, the United Nations Children’s Fund, Safe Kids Worldwide,
			 and all other supportive organizations for their efforts to promote awareness
			 about preventing and reducing unintentional injuries among children in the
			 United States and around the globe;
			(3)encourages the
			 private sector, the public health community, health care providers, advocacy
			 organizations, and Federal, State, and local governments to work together to
			 increase education and awareness about the prevention of childhood
			 injuries;
			(4)urges national and
			 community organizations, businesses, individuals, and the media to use
			 The Year of the Safe Child to promote awareness of this
			 important public health problem in order to reduce the incidence of
			 unintentional injuries among children in the United States; and
			(5)urges the
			 President to issue a proclamation calling upon the people of the United States
			 to observe The Year of the Safe Child with appropriate
			 activities.
			
